QUINCE, Judge.
Because the appellant failed to comply with the requirements of section 768.28(6), Florida Statutes (1991), the trial court properly dismissed his complaint. Since, however, the statute of limitations had not yet run at the time of dismissal, the appellant shall have the opportunity to file an amended complaint after compliance with the statute. Wright v. Polk County Public Health Unit, 601 So.2d 1318 (Fla. 2d DCA 1992); Hamide v. State, Dep’t of Corrections, 548 So.2d 877 (Fla. 1st DCA 1989); Wemett v. Duval County, 485 So.2d 892 (Fla. 1st DCA 1986). We therefore affirm the dismissal of the complaint and remand for further proceedings.
SCHOONOVER, A.C.J., and PATTERSON, J., concur.